CAPOTOSTO, J.
The dispute between the plaintiff and defendent centers about the extinguishment of a $1580 mortgage by an accord and satisfaction which transferred a certain piece of property in fee simple to the *12plaintiff. The jury returned a verdict for the defendant. The plaintiff, in moving for a new trial, argues that the verdict is against the evidence and that he has discovered new evidence which will materially affect the issue.
For plaintiff: Wilson, Churchill & Curtis.
For defendant: Pettine, Godfrey & Cambio.
The parties stood on an equal footing in so far as knowledge of the real estate business is concerned. They both were dealers and traders with considerable experience in the too often elusive practices of the trade. The evidence, of course, is conflicting. One or the other must be in error. The problem was which one to believe. The jury decided to give credence to the defendant. Even though the burden of proof was upon the defendant to establish his defense, the Court, after a careful review of the testimony, is of the opinion that the jury was justified in reaching the conclusion which it did. A bad trade is not a recognized ground for a new trial.
The affidavits filed in support of the claim of newly discovered evidence fall far short of the requirements. Most of the statements are nothing but hearsay and inadmissable under any circumstances. Whatever is left, if anything, is in substance nothing more than the plaintiff testified to at the trial.
The verdict as rendered by the jury may 'be disappointing to the plaintiff, hut it is supported by the evidence.
Motion for new trial denied.